OfflCEOFTHEAlTORNEY         GENERALOFTRXAE
                          AUSTtN




                                            ther pertinent in-

                                            of your letter oek-
                                           ttmnt a8 ioll.ou8t
                                     aoion legally destroy
                                    clng thetato *recor&k
                                    or eiPdl8r fOrnI?
                                   so destroy them, how
                                   eeerved before being

                       Are the recorde of the Coxnmles-
                      sible as evidence in civil end
                      poccedingo In the collrtsOf
                   upon being ldentifiud as mcht
                  *4. Are photographhio,(such au
             recordak flllnploture reoorda) photoutatio
             and aertified aopiee OP suah reeorde adaxls-
             siblet'
I            For oomenlenoe sake, we hrwe auniberedthe ques-
    tions propounded and will answer the a in that order.
Ponorable Onllle D. _.




          If is aciadeedcto say that the Texas Unempl~,,
memt Compeneatlon Coemdeelon,being a creature OS the
etatuto as a governmentalegency, has only those power8
that are conSerred upon It by the statute, either ox-
preeely or by necessary IrPplloation.
          The Unemplgment Compeneatlon uyetem for the
State of Texas was oreated by 6.B. lo. 5, ch. 482 of the
third called eeeelon 44th teglelature. By the ~arielone
of that Act rarloue inetrueumte or document8 are to be
filed 81th the Coeadeeion,divers proceeding8 ere to be
had, and books and records   of tarioue khde   are required
to be kept. There appears, however, to be no requirement
for the registry  or reoordation  OS any InatrumDnt or docu-
ment coming Into the hende of the Commission, neither does
the Act contain any dlreotion whatsoever as to the preeer-
ration aemnget the emhives of the departnmnt OS the var-
ious instrumOnt8, pepere, docummte and the like coedng
Into Ifs poeeeeeion. Gb~louely, however, the law contem-
plates that such pepere, l.netmumnte,documents, books, ao-
counts, and the like, pertaining as they do to the edednie-
tratlon of a depertment of the Governmmt., should be pre-
served. Rtbllo policy would require as eneh. XoreoYer,
the Act expressly dealaree that *the Comndeeion mey es&e
the State*8 record8 relating to the ededsletrationof thle
Act avallable to the Rellroad EtetlreeumtBoard and naryf+ar-
nleh the Ballroed RetireenmtBoard at the expense OS such
Board, euch copies thereof as the Rallroed Retireemt Board
deem neoeeeary for Its purpoeee.~ TIIIsreally *lies
 the requlreemnt Sor the preservation OS *records  relating
 to the aded.aietratlonm oS the AM..
          Of course, There a statute authorieee the records-
tion OS an ine+rument the trenearlption mey be by the photo-
gra#xlc process, as Tell as by calllgaphlo process. we so
held in our Opinion lo. O-637. 80, also, mere certified
copies of records are permitted, the coplee so Certified
may be #oetatit as ~011 as typevrltten or hendmritten.
        1. The Commieelon mey not legally destroy any OS
 its records at any time, for, as we have seen, they aon-
 etitute the permanent archiqee of that department, and
 there is no statute authorizing euch destruction.
        2, So lapse OS tlrne~111 authorize the destruction
 of the records or documents constituting the aWhlYe8 of
 your departnxsntin the absence OS a statute authorizing
 such destruction.
Honorable Onille 6. Carpenter - Pago 3




        3. rhhereoorde OS the Comedseion are edmieeible as
eyldenCe in any Oaee where they are pertinent under the
.gtabllehed rules of OvideIme, but the statute nowhere
e&es them origina    evidence merely because they constitute
l part of the archlree of a public oSfloe.

               This question Is answered by lrtiole ~20 of
the B&d        Civil Statutes, which Is as Sollove~
                gCoplee OS the records and filed papers
           of all pldllc oifioere asldcustodians of
           records OS raimuteeof boards, etc., aml
           courts of this State, certified to under
           the hand, and the seal if there be one, of
           the lawful possessor OS such reoorde, shall
           be admitted as evidence in all eases vhere
           the records themselveswould be a&deeible.
           Wanelated copies OS all records in the land
           osflae certliied to under the hand of the
           translator, end the Commissioner o? the Gen-
           eral Land Office, attested with the seal of
           said oSSlce,~ehallbe prims facie evidence
           in all cases where the original records
           would be evidence.'
        Trusting that the anewera here given to your quee-
tione ~111 be eatlefactory,We are

                                      Verytrulyyoure
                                 ATTOiilO3X
                                         GRli.ERAL
                                                OF TJ3X.)S


                                 BY
                                                       Aeelstant
 OS-UR